Citation Nr: 0017954	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  96-24 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for the residuals of 
melanoma and basal cell carcinoma, including scars, pain and 
limitation of motion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to July 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In March 1998, the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

In May 1998 the Board remanded this matter to the RO for 
additional development which was deemed necessary prior to 
consideration of the matter.  The case is now back for 
appellate review.


FINDING OF FACT

1.  The residuals of melanoma and basal cell carcinoma are 
presently manifested by no objective evidence of functional 
limitation, but with complaints of itching and tenderness at 
the scar region; there have been recent excisions of BCC 
lesions in the left lower shoulder, right low back and right 
buttock areas, which are well-healed.


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
the residuals of melanoma and basil cell carcinoma are not 
met. 38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. 
Part 4, Codes 7800, 7804, 7818 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the evaluation assigned to his 
service connected skin disorder is inadequate to reflect its 
current level of severity.

Factual Background

In January 1992, the veteran was seen for complaints that 
included a lesion on the left side of his face that was not 
healing.  He was diagnosed with basal cell carcinoma (BCC) 
and underwent excision of the lesion.  On suture removal 
recheck, the excision site on the left cheek was well healed, 
and showed no residual malignancy.  In March 1992, he had two 
growths on his stomach removed, and was diagnosed with BCC on 
the right upper abdomen superior and right upper abdomen 
inferior.

In November 1993, the veteran was diagnosed with a melanoma 
of the left upper back which was excised.  It was re-excised 
in December 1993 to ensure complete removal of the process.  
Following this re-excision, the area was described as a wide 
local excision about 2 to 3 centimeters in margins, which 
could require skin grafting due to the tightness of the skin 
in the interscapular area.  The wound was successfully 
closed, and the wound healed normally as described in other 
December 1993 treatment records received in 1998.  In 
December 1993 he was assessed with multiple skin cancers, 
nonmelanoma and melanoma, and the physician opined that 
radiation therapy that the veteran underwent for seminoma in 
the 1960's predisposed him to these malignancies.  The same 
physician who assessed him with skin cancers related to this 
radiation therapy repeated this opinion in an October 1995 
letter.  

The report from a February 1996 VA examination noted the 
history of multiple excisions for skin cancers, with no 
specific skin complaints at this time.  On examination of his 
face and scalp, and "V" of the neck, he was observed to 
have moderately severe sun damage with solar elastastosis and 
some solar lentigines.  He had multiple actinic keratoses, 
especially on his scalp and forehead.  On the sun exposed 
skin at the left base of his neck there was small 
telangiectatic papule consistent with BCC.  Examination of 
the back revealed a healed surgical scar from the melanoma as 
well as some healed scars from treatment of BCC's.  There 
were approximately five additional superficial appearing 
telangiectatic papules consistent with basal cell carcinoma.  
Two of these were in the central mid to low back and two or 
three of these were on the low back but along the beltline 
area.  Examination of the abdomen and chest was normal.  
There was solar elastosis and solar lentigines on exposed 
areas of his lower arms but no skin cancers.  The diagnoses 
included status post Cobalt radiation and orchiectomy for 
right seminoma; history of malignant melanoma, mid back; and 
history of multiple basal melanomas.  

In March 1996, biopsy findings revealed BCC on areas of the 
left neck, mid back and right lower back.  In the same month, 
he underwent excision of BCC of these areas, with no 
complications, and wound care was routine.  

The report from an August 1996 VA examination noted a history 
of malignant melanoma resected from his upper back in late 
1993 with wide surgical excision.  The wound was said to have 
healed well; however he was said to have pain in the region 
of the scar, when he lifts moderately heavy objects or when 
the left arm is pulled forward, stretching muscles in that 
region.  He was also noted to have had several small 
noncancerous growths removed at the time of surgery; two more 
lesions on the back, one on the left anterior neck and one on 
the abdomen.  These all left small non-cosmetically 
disfiguring, nontender scars.  Examination of the back 
revealed an 11-cm long scar just medial to the left scapula.  
This was mildly tender, with deep palpation in this region.  
There was also a 2-cm scar in the central portion of the back 
and a 11/2-cm scar in the right lower back.  These were 
nontender.  There was also a 1-cm scar in the left anterior 
neck, which was barely visible, and a 2-cm scar in the 
abdomen, both nontender.  When asked to use a curling motion 
versus resistance to simulate picking up significant weight 
with the left arm, he experienced pain in the region of the 
scar.  The impression rendered was status post malignant 
melanoma resection in 1993.  He was said to currently 
experience chronic low level pain and limitations in regard 
to heavy lifting with the left arm as residuals.  In addition 
there were four small non-disfiguring scars which were 
nontender and asymptomatic.  Color photos were submitted, 
showing scarring over what appeared to be the chest area, the 
back and the abdominal area, and a lesion over the buttock 
area.  These photos did not appear to show involvement of the 
face and neck.

In October 1996, a biopsy diagnosed the veteran with 
superficial BCC, skin right back; BCC skin mid back; 
superficial BCC, skin left back and Bowen's disease (in situ 
squamous carcinoma), skin left shoulder.  He underwent a re-
excision of previously diagnosed BCC with no residual 
malignancy identified of the left back and left shoulder in 
November 1996.  He underwent a re-excision of skin on right 
back and mid back in December 1996.  In November 1997, he was 
treated for complaints of discomfort in the left upper back, 
said to be a problem for the last week, with some aching and 
burning.  He was diagnosed with vesicular eruption suggestive 
of Herpes zoster infection.  

In March 1998, the veteran testified at a Travel Board 
hearing held before this Board member.  His representative 
acknowledged that the veteran's condition was dormant at the 
time of this hearing, but argued that the residual scarring 
warrants a higher evaluation.  The veteran testified that he 
has a problem with a scar on his neck itching constantly and 
that the scar on his back burns.  He testified that the scar 
on the left side aches.  He testified that the scar on his 
back causes discomfort when he bends forward.  He claimed 
that the scar near his left scapula is the most bothersome 
and pulls if he extends too much or lifts too much.  The next 
most bothersome scar was the scar on the neck, which itches 
constantly.  The other scars were said to itch from time to 
time.  He testified that his abdomen scar was somewhat 
tender.  He also testified that he avoids activities such as 
swimming because he considers his scars disfiguring.  

In August 1998, he was seen for recheck, with no evidence of 
recurrent carcinoma or melanoma at previous treatment sites.  
He had approximately 5 actinic keratoses on the head and neck 
area, lightly frozen with liquid nitrogen.  

The report from a September 1999 VA examination noted the 
veteran to be status post excision of numerous skin cancers 
including a malignant melanoma from the left upper back, 0.75 
mm Breslow depth, excised with wide margins in November 1993.  
Also noted was the history of multiple basal cell carcinomas 
including on the left cheek, right abdomen, left neck, mid 
back and right low back as well as squamous cell carcinoma in 
situ on the right shoulder.  Physical examination noted 
moderate to moderately severe sun damage.  He had multiple 
surgical scars including a large approximately 8-10 cm 
surgical scar diagonally on the left scapular area.  This was 
well healed without any evidence of recurrences of melanoma 
and with minimal thickness or nodularity to the scar.  The 
skin was flexible and not resigned.  There were multiple 
secondary healing type scars at sites of previously treated 
non melanoma malignancies mentioned above  There was no 
palpable regional adenopathy in the axillae, neck or groin.  
He had multiple lesions of interest, including one on the 
left foot, a keratotic one on the right base of the neck-
shoulder area and several on the left arm, left shoulder, 
left low back and left buttock.  He was diagnosed with 
history of malignant melanoma 0.75 mm left upper back; 
history of multiple BCC as well as squamous cell carcinoma 
insitu; atypical melanocytic lesions consistent with 
superficial BCC; inflamed seborrheic keratosis right dorsal 
shoulder and multiple scars from previous processes.  

The examiner opined that the veteran clearly has moderately 
severe sun damage, which is somewhat widespread.  However, he 
had basal cell carcinomas in areas not exposed to or damaged 
by the sun, likely in areas of radiation exposure.  The 
opinion was that he was likely to develop more melanoma 
lesions over time, although there was no evidence of new or 
residual melanoma.  In regards to scarring, his excisional 
scar on his left upper back from the melanoma was a very nice 
scar.  The scar was flexible and allowed full movement, did 
not cause any major restrictions in moving or activities of 
daily living.  The veteran was said to experience some 
symptoms including occasional symptoms of itch or hyperthesia 
or pain.  Physically, the scars were opined to not likely be 
a significant disability.

During the September 1999 VA examination, the five suspicious 
areas for BCC were treated with shave, followed by curettage 
and desiccation, which would result in biopsy, and in most 
cases, complete treatment of the suspicious lesions, should 
they turn out to be carcinomas.  He returned a few days later 
for excision of the right foot lesion.  The September 1999 
pathology reports from the biopsies diagnosed fibrosing 
dermatitis, probable dermatofibroma of the left deltoid; 
superficial BCC of the left posterior shoulder; superficial 
BCC of the right lower back and superficial BCC of the right 
buttock.  A September 1999 pathology report concerning the 
right medial heel diagnosed melanocytic nevus, compound type.  

VA treatment records from September to October 1999 noted the 
recent removal of skin lesions, and still had stitches in his 
right ankle in the area where the lesion was excised.  The 
multiple areas where lesions were removed on his lower back 
and shoulder region were well healing.


Analysis

Initially, the Board finds that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented. Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  An allegation of increased 
disability is sufficient to establish a well- grounded claim 
seeking an increased rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed to their full 
extent and that the VA has met its duty to assist.  White v. 
Derwinski, 1 Vet. App. 519 (1991); Godwin v. Derwinski, 1 
Vet. App. 419 (1991).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999). The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999). 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned. 
38 C.F.R. § 4.7.

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent however, with the facts 
shown in every case.  When after a careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant. 38 C.F.R. § 4.3.

The provisions of 38 C.F.R. § 4.10 state that, in cases of 
functional impairment, evaluations are to be based upon the 
lack of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.

In determining the disability evaluation, the VA must 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and explain the reasons and bases used 
to support its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2, 
which requires that medical reports be interpreted in light 
of the whole recorded history.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The record shows that entitlement to service connection for 
skin cancer was established in an April 1996 rating decision.  
A noncompensable evaluation was awarded for this disability.  
The veteran submitted a notice of disagreement with the 
noncompensable evaluation, which initiated the current 
appeal.  While the appeal was pending the RO, in a July 1997 
rating decision, awarded an increased evaluation for the skin 
cancer to 10 percent disabling, effective November 1, 1995, 
the original date of entitlement.  This 10 percent evaluation 
was based on the chronic low level pain and limitations in 
regards to heavy lifting with the left upper extremity, scar 
as residuals of surgery.

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's residuals of basal cell carcinoma have been 
rated under Diagnostic Code 7818, pertaining to new malignant 
growths of the skin.  38 C.F.R. § 4.118, Diagnostic Code 7818 
(1999).  These, in turn, are rated according to scars, 
disfigurement, etc., on the extent of constitutional symptoms 
and physical impairment. Id.  Also, the criteria for eczema, 
dependent upon location, extent, and repugnant or otherwise 
disabling character manifestations must be considered. See 
Note to 38 C.F.R. § 4.118.

A disfiguring scar of the head, face or neck which is slight 
is rated as noncompensable, whereas such a scar which is 
moderately disfiguring is rated as 10 percent disabling; a 
scar which is severe, especially if producing a marked and 
unsightly deformity of the eyelids, lips or auricles, is 
rated at 30 percent, and a scar causing complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement, is rated at 50 
percent.  38 C.F.R. § 4.118, Diagnostic Code 7800.  A scar 
which is superficial, poorly nourished, with repeated 
ulceration is rated as 10 percent disabling. 38 C.F.R. § 
4.118, Diagnostic Code 7803.  A scar which is superficial, 
tender and painful on objective demonstration is also is 
rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  Finally, a scar can also be rated according to 
functional limitation of the affected part. 38 C.F.R. § 
4.118, Diagnostic Code 7805.

As noted, the veteran's condition may also be rated as 
eczema.  The Ratings Schedule also provides that for eczema a 
noncompensable rating is warranted when there is slight 
exfoliation, exudation or itching, if on a non-exposed 
surface or small area; a 10 percent rating is assigned when 
there is exfoliation, exudation or itching, involving an 
exposed surface or extensive area; 30 percent is assigned if 
there is exudation or itching constant, extensive lesions, or 
marked disfigurement; and 50 percent is warranted when there 
is ulceration or extensive exfoliation or crusting, with 
systemic or nervous manifestations, or when the affected area 
is exceptionally repugnant. 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (1999).

Additional diagnostic codes have been considered.  However, 
in the absence of evidence of other significant findings or 
symptomatology, there is no basis for assignment of an 
evaluation in excess of the currently assigned evaluation 
under any other code provision.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).

Upon review of the evidence the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for his BCC and residuals thereof.  There is no 
evidence whatsoever of disfiguring scars over the head, face 
and neck, therefore a separate evaluation is not warranted 
under DC 8400.  The veteran has complained that he has 
problems with the scars itching, hyperesthesia or pain, as 
reported in the September 1999 VA examination; however, this 
is not shown to involve an exposed surface or an extensive 
area that would warrant a separate 10 percent evaluation 
under DC 7806, the criteria for eczema.  

The current 10 percent evaluation was specifically granted 
for the functional disability caused by the scar of the left 
upper back, which at the time of the 1996 VA examination was 
said to cause chronic low level pain and limitations in 
regard to heavy lifting with the left arm as residuals, and 
no other findings of tender, painful or functionally limiting 
scars found.  On the most recent examination of September 
1999, this left upper back scar was found to be flexible and 
allow full movement of the back, but with subjective 
complaints of itching, hyperesthesia or pain noted about the 
scarring.  Thus the 10 percent evaluation is warranted for 
the scar being tender and painful, under DC 7804 but no 
longer for functional loss under DC 7805.  

The Board notes that additional lesions were removed on the 
most recent examination, which a September 1999 pathology 
report diagnosed as simple BCC's of the left lower shoulder, 
right low back and right buttock.  These were not shown to be 
productive of residuals that would warrant an additional 
disability evaluation; the incisions were noted to be well 
healing in VA treatment records from September 1999 through 
October 1999.  

Based on the above, the preponderance of the evidence is 
against the claim for an increased disability rating for the 
residuals of basal cell carcinoma and squamous cell . 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.14, 
4.118, Diagnostic Codes 7800, 7806, 7818 (1999).

ORDER

Entitlement to an evaluation in excess of 10 percent for the 
residuals of melanoma and basal cell carcinoma is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

